Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 1 of 6

IN THE UNITED STATES DISTRICT COURT

 

DISTRICT OF COLUMBIA

)

UNITED STATES OF AMERICA, )
)

Plaintiff, )

)

Vv. ) Civil Action No.

)

JOHN R. BOLTON, )
)

Defendant. )

)

)

 

DECLARATION OF MATTHIAS MITMAN

I, Matthias Mitman, make the following Declaration pursuant to 28
U.S.C, § 1746, and state that under penalty of perjury the following is true and correct to the best
of my knowledge and belief.

i, lam the Executive Secretary of the National Security Council (NSC). was
appointed Executive Secretary of the NSC on October 29, 2019, TI also serve as Deputy
Assistant to the President. | am a career member of the Senior Foreign Service, class of
Minister-Counselor. Per 50 U.S.C. § 3021, the National Security Council shall “have a staff
headed by a civilian executive secretary appointed by the President,” National Security
Presidential Memorandum (NSPM)-4 further clarifies that “[a]ll policy and staff activity
decisions will be transmitted to the Executive Secretary for appropriate distribution and
awareness.” By virtue of my duties and authorities as Executive Secretary, I have access to and
personal knowledge of the following information.

2. Attached as Exhibit A are true and correct copies of the security agreements

Defendant signed when he assumed the role of Assistant to the President for National Security
Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 2 of 6

Affairs (National Security Advisor), including a Classified Information Nondisclosure
Agreement, titled Standard Form 312 (“SF 312”), and two Sensitive Compartmented Information
(“SCI”) Nondisclosure Agreements, each titled Form 4414 (“Form 4414”), SF 312 states, “I
hereby agree that I will never divulge classified information to anyone unless: (a) I have
officially verified that the recipient has been properly authorized by the United States
Government to receive it; or (b) | have been given prior notice of authorization from the United
States Government Department or Agency (hereinafter Department or Agency) responsible for
the classification of information or last granting me a security clearance that such disclosure is
permitted.” SF 31293. Form 4414 states, “I further agree that I will not disclose the contents of
such preparation with, or show it to, anyone who is not authorized to have access to SCI until I
have received written authorization from the Department or Agency that last authorized my
access to SCI that such disclosure is permitted.” Form 4414 74. I refer the Court to Exhibit A
for a complete and accurate statement of its contents.

3. Attached as Exhibit B is a true and correct copy of a Memorandum for
Ambassador John R. Bolton, National Security Advisor, from Scott Gast, Senior Counsel to the
President, regarding post-employment obligations, dated September 13, 2019. The
memorandum states that, “You also may not use or disclose nonpublic information in any post-
employment teaching, speaking, or writing.” The memorandum further states that, “Nonpublic
information includes information that (1) is exempt from disclosure by statute, Executive Order
or regulations; (2) is designated as confidential or classified; or (3) has not been disseminated to
the general public and isnot [sic] authorized to be made available to the public upon request.” |

refer the Court to Exhibit B for a complete and accurate statement of its contents.
Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 3 of 6

4, Attached as Exhibit C is a true and correct copy of a letter from John A.
Eisenberg, Assistant to the President, Deputy Counsel to the President and Legal Advisor to the
NSC, to Defendant, dated September 10, 2019. The letter states, “I write to remind you of your
continuing obligations and responsibilities to protect all confidential, privileged, and classified
information, and to provide for the safe return of all government property that you received in
connection with your position at the Executive Office of the President (EOP’).” I refer the
Court to Exhibit C for a complete and accurate statement of its contents,

5. Attached as Exhibit D is a true and correct copy of a letter from Charles J. Cooper
to Ellen Knight, Senior Director for Records, Access, and Information Security Management,
dated December 30, 2019. The letter states that Mr. Cooper, on behalf of Defendant, was
“submitting [Defendant’s}] manuscript out of an abundance of caution” for prepublication
security review, “as contemplated by the nondisclosure agreements that [Defendant] entered,
commencing with those of April 5, 2018 immediately prior to his entry on duty.” I refer the
Court to Exhibit D for a complete and accurate statement of its contents.

6. Attached as Exhibit E is a true and correct copy of a letter from Ms. Knight to Mr.
Cooper, dated January 23, 2020. The letter states, “AS we discussed, the National Security
Council (NSC) Access Management directorate has been provided the manuscript submitted by
your client, [Defendant], for prepublication review, Based on our preliminary review, the
manuscript appears to contain significant amounts of classified information.” I refer the Court to
Exhibit E for a complete and accurate statement of its contents.

7. Attached as Exhibit F is a true and correct copy of a letter from Ms. Knight to Mr.
Cooper, dated February 7, 2020, The letter states that, “Given the volume of classified

information currently contained in the draft, [Defendant] should modify and revise the
Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 4 of 6

manuscript to remove all classified information and resubmit it to us for review. To further the
iterative review process, it would be most efficient for me to meet with your client to review
each instance of classified information in detail and, as necessary, assist in the prioritization of
any particular portions, I am available any day next week.” I refer the Court to Exhibit F for a
complete and accurate statement of its contents.

8. Attached as Exhibit G is a true and correct copy of a letter from Ms. Knight to
Mr. Cooper, dated February 24, 2020. The letter describes a meeting between Defendant and
Ms. Knight on February 21, 2020. The letter states that, “During our meeting, which lasted four
hours and was most productive, I discussed with your client our use of the classification
standards and categories found in Executive Order 13526, ‘Classified National Security
Information,’ to identify classified information found in the draft manuscript, and he appeared to
acknowledge the need to revise the manuscript to address our concerns regarding classified
information.” The letter further states that, “It became apparent during our meeting that it would
be most helpful to the process if we hold one or more follow-on meetings.” I refer the Court to
Exhibit G for a complete and accurate statement of its contents.

9, Attached as Exhibit H is a true and correct copy of an e-mail from Ms. Knight to
Defendant, dated March 27, 2020. The letter states, “I appreciate your efforts to address the
classification concerns in the latest draft version you submiited. Many of the changes are
satisfactory. However, additional edits are required to ensure the protection of national security
information.” I refer the Court to Exhibit H for a complete and accurate statement of its
contents.

10. Attached as Exhibit I is a true and correct copy of an e-mail from Ms. Knight to

Defendant, dated May 7, 2020. The letter states, “I do not have any new information to provide
Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 5 of 6

at this time, The process remains ongoing. I will reach out as soon as there is an update to
provide.” J refer the Court to Exhibit I for a complete and accurate statement of its contents.

11: Attached as Exhibit J is a true and correct copy of a letter from Mr. Eisenberg to
Mr. Cooper, dated June 8, 2020. The letter states, “As we explained on January 23, February 7,
February 24, and March 27, 2020, until the prepublication review process is complete and
[Defendant] receives the necessary authorization at the conclusion of that process, he may not
publish or disseminate the manuscript.” I refer the Court to Exhibit J for a complete.and accurate
statement of its contents.

12, Attached as Exhibit K is a true and correct copy of a letter from Mr, Cooper to
Mr. Eisenberg, dated June 10, 2020. The letter states, “In reliance on Ms. Knight’s assurances
that his manuscript contained no classified information, that she had no further changes to his
manuscript, and that she would attempt to deliver promptly the pro-forma closing letter, and after
hearing nothing for weeks in response to his urgent requests for the closing letter, Ambassador
Bolton and his publisher, Simon & Schuster, moved forward with publication of his book. The
book has now been printed, bound, and shipped to distributors across the country. Ambassador
Bolton has no authority to stop the book from being made available to the public on June 23.” I

_refer the Court to Exhibit K for a complete and accurate statement of its contents,

13. Attached as Exhibit L is a true and correct copy of a letter from Mr. Eisenberg to
Mr. Cooper, dated June 11, 2020, The letter states that, “{Defendant] is well aware that the
manuscript still contains classified information, because, among other things, it includes
information that he himself classified and designated for declassification only after the lapse of
twenty-five years.” It further states, “[Defendant] remains under an obligation to stop the

dissemination of the manuscript, which still contains classified information that belongs to the
Case 1:20-cv-01580-RCL Document 3-3 Filed 06/17/20 Page 6 of 6

United States Government, the unauthorized disclosure of which could reasonably be expected to
cause serious damage to national security.” I refer the Court to Exhibit L for a complete and

accurate statement of its contents,

I declare under penalty of perjury pursuant to 28 U.S.C. § 1746 that the foregoing is true

and correct.

Executed this 16th day of June, 2020 in the City of Washington, District of Columbia.

 

 

MATTHIAS MITMAN
